Exhibit 10.14
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of  January 15,
2011 (the “Effective Date”), by and between ROBERT H. ROTHENBERG, (the
“Employee”) and OSL Holdings, Inc (the “Company”).
 
WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company, on the terms and subject to the conditions set forth
herein.
 
NOW, THEREFORE, in consideration of agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1)
Employment. Subject to the terms and conditions set forth in this Agreement, the
Company offers and the Employee hereby accepts employment, effective as of the
Effective Date.

 
2)
Initial Term. Subject to earlier termination as provided in Section 5 hereof,
this Agreement and the Employee’s employment shall continue for an Initial Term
of two (2) years, commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Initial Term”).  

 
 
a)
After the Initial Term, and subject to earlier termination as provided in
Section 5 hereof, this Agreement shall renew for successive, additional one (1)
year periods (each additional year, a “Renewal Term”) commencing on the second
anniversary of the Effective Date, and on each anniversary thereafter, unless
terminated by written notice from either party to the other not less than ninety
(90) days prior to the expiration of the then Term, on the terms and conditions
as they exist on the last day of the existing Term or Renewal Term, as the case
may be (the term of this Agreement, as it may be from time to time modified and
in effect, the “Term”).

 

Employment Agreement for Bob Rothenberg  Page  1 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
b)
The Initial Term and the Renewal Terms (if any) are sometimes collectively
referred to herein as the “Term”.

 
3)
Capacity and Performance. During the Term, the Employee shall serve the Company
as its President (and Chief Strategy Officer). The Employee shall comply with
and perform, faithfully, diligently and to the best of his ability, such duties
as are customary for President and Chief Strategy Officer or such duties as may
from time to time be vested in or requested of him by the CEO and/or Board of
Directors of the Company (the “CEO and/or Board of Directors” are hereinafter
collectively referred to herein as the “Board”).

 
4)
Compensation and Benefits. As compensation for the satisfactory performance by
the Employee of his duties and obligations hereunder to the Company and subject
to the provisions of Section 5, the Company shall pay to Employee the following:

 
 
a)
Base Salary During Term. Commencing on or about January 15, 2012, the Employee
began receiving an annualized base salary (the “Base Salary”) of $240,000 which
shall continue through the pay period ending on or about January 15, 2014.

 
 
i)
Thereafter, the Base Salary will be reviewed annually by the Board based upon
the performance of both the Employee and the Company, with any positive
adjustments to Base Salary to be made at the discretion of the Board.

 
 
ii)
The Base Salary shall be payable by the Company to the Employee in equal
installments on the dates that payments of salary are regularly made by the
Company to its Employees, subject to deductions for taxes and contribution for
benefits, if any, in accordance with the Company’s regular payroll practices.

 
 
b)
Signing Compensation:  The Company shall pay a signing bonus of $50,000 weekly
over the first 90 days of the agreement to cover consulting time covering hours
Employee expended prior to signing employment agreement.

 

Employment Agreement for Bob Rothenberg  Page  2 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
c)
Bonus.  In addition to the base salary outlined in (a), the Company may pay you
a bonus of up to Hundred Thousand Dollars ($100,000) per year as set forth below
in the Schedule A of this Agreement. This bonus plan and the base salary shall
be revisited once a year based on a performance review to be conducted annually,
with the first review taking place on or around nine (9) months from your start
date of employment.

 
 
d)
Benefits.  During the Term and subject to any contribution therefore generally
required of Employees of the Company of similar position and responsibility, the
Employee shall be entitled to participate in all employee benefits plans from
time to time adopted by the Company and in effect for employees of the Company
in similar positions, including 401(k), and medical plans. Such participation
shall be subject to (1) the terms of the applicable plan documents, (2)
generally applicable Company policies and (3) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such plan.
The Company’s current plans and policies shall govern all other benefits. The
Company may alter, modify, add to, or eliminate its employee benefits plans at
any time as the Company and/or the Board, in its sole judgment, determines to be
appropriate. The Company agrees to maintain 401(k), and medical plans
substantially similar to those Company plans in effect immediately prior to the
Effective Date.

 
 
i)
At the current moment, the benefits provided for Executives of the Company of
similar position and responsibility include “Full Coverage for Employee and
Dependents”.

 
 
e)
Expenses. The Company shall pay or reimburse the Employee for all reasonable
travel and other properly documented expenses incurred by the Employee in
performing his duties under this Agreement in accordance with the Company’s
policies relating thereto.

 
 
f)
Vacation. During the Term, the Employee shall be entitled to receive up to
twenty (25) days of Paid Time Off (PTO) per year on an accrual basis.  PTO
includes vacation, personal, sick and floating days.  All PTO shall be accrued
and used in accordance with the Company’s policies relating thereto in the then
current Employee Handbook.

 

Employment Agreement for Bob Rothenberg  Page  3 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
i)
Stock Award. The Company anticipates delivery of Company stock and/or Equity to
certain of its Employees.   Employee will be entitled to 500,000 shares at
signing of the employment agreement and 500,000 shares each year (or the
appropriate equivalent), that will vest monthly in equal increments each year of
employment.

 
5)
Termination of Employment. Notwithstanding the provisions of Section 2 hereof,
the Employee’s employment and this Agreement shall terminate prior to the
expiration of the Term under any of the following circumstances:

 
 
a)
Death or Disability. In the event of the Employee’s death or Disability during
the Term, the Employee’s employment and this Agreement shall immediately and
automatically terminate and the Company shall pay to the Employee (or in the
case of death, the Employee’s designated beneficiary or, if no beneficiary has
been designated by the Employee, his estate), any Base Salary earned or unearned
through the date of the original term but unpaid through the date of death or
Disability, after which Company shall have no further obligation or liability to
the Employee relating to Employee’s employment by the Company or this Agreement
(other than as it relates to any non-voting shares/options of the Company owned
by Employee).  For the purposes of this Agreement “Disability” shall mean any
physical or mental incapacity as a result of which the Employee is unable to
perform substantially all his duties and responsibilities for an aggregate of
180 days, whether or not consecutive, during any twelve month period.

 
 
b)
By the Company for Cause.

 
 
i)
The Company may terminate the Employee’s employment and this Agreement for Cause
at any time during the Term. Upon such termination, the Company shall have no
further obligation or liability to the Employee relating to the Employee’s
employment by the Company or this Agreement, other than Base Salary earned but
unpaid through the date of termination or as it relates to any non-voting
shares/options of the Company owned by Employee.

 

Employment Agreement for Bob Rothenberg  Page  4 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
ii)
The following events or conditions shall constitute “Cause” for purpose of
Employee’s employment: (1) the Employee’s refusal or failure to render services
to the Company in accordance with his obligations under this Agreement if such
failure or refusal continues for more than ten (10) days after written notice
from the Company to the Employee setting forth the specifics of the Employee’s
breach; (2) the commission by the Employee of any act of gross negligence,
dishonesty or breach of fiduciary duty towards the Company; (3) the conviction
of the Employee of any felony or any act involving dishonesty, fraud, theft or
breach of trust.

 
 
c)
By the Company Other than for Cause. Company may terminate the Employees
employment and this Agreement at any time without Cause during the Initial Term
or any Renewal Term.  If Employee is discharged without Cause during the
Term,  Employee shall be entitled to (i) receive Base Salary and continuation of
benefits through the date of discharge, and (ii) upon delivery of a general
release satisfactory to Company and so long as Employee is in full compliance
with his obligations under Section 6 during the entire Non-Competition Period
(as hereunder defined), Employee shall receive continuation of Base Salary for a
period of six (6) months; provided, however that payment of the “post
termination” compensation shall be paid in equal installments spread across the
term of Employee’s Non-Competition Period.  Thereafter, Company shall have no
further obligations or liabilities to Employee under the Employment Agreement
(other than as relates to any non-voting shares/options of the Company owned by
Employee) or otherwise arising from Employee’s employment with, or termination
of that employment by the Company.

 

Employment Agreement for Bob Rothenberg  Page  5 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
i)
If Company elects not to renew this Agreement at the conclusion of the Initial
Term, Company shall either (i) pay Employee’s Base Salary and benefits through
the expiration date of the Initial Term or, (ii) at the election of Company and
upon delivery of a general release satisfactory to Company, and so long as
Employee is in full compliance with his obligations under Section 6 during the
entire Non-Competition Period (as hereunder defined) pay Employee severance
equal to six (6) months of Base Salary.  Payment of severance compensation shall
be spread across the entire term of Employee’s Non-Competition
Period.  Thereafter, Company shall have no further obligations or liabilities to
Employee under the Employment Agreement (other than as relates to any non-voting
shares/options of the Company owned by Employee) or otherwise arising from
Employees employment with, or termination of that employment by the Company.

 
 
ii)
The Employee shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment. However, if the
Employee shall obtain other employment during the Non-Competition Period or
during any period in which the Employee is receiving continued payments, and the
annualized salary for the other employment is greater than that of the
Employee’s base salary at the time of termination, the payments to be made by
the Company under this Section 5(c) shall cease immediately.

 
 
d)
By the Employee.   If the Employee terminates this Agreement and/or his
employment with the Company for any reason other than Good Reason, death or
Disability, the Company shall have no further obligation or liability to the
Employee relating to the Employee’s employment or this Agreement (other than as
relates to any non-voting shares/options of the Company owned by Employee)
except for any Base Salary earned but unpaid and any reasonable, properly
documented and approved business expenses incurred but unreimbursed through the
date of termination.

 

Employment Agreement for Bob Rothenberg  Page  6 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
i)
For purposes of this Agreement, “Good Reason” for termination by Employee (who
shall provide thirty (60) days advance written notice if requested by the
Company) shall exist if (a) the Company breaches this Agreement in any material
respect, which it refuses to correct within ten (10) days following written
notice of same from Employee setting forth the specifics of Company’s alleged
breach.  In the event of such a termination, Employee shall receive the same
post-termination compensation as would have been applicable in the event Company
had terminated Employee other than for Cause.

 
 
e)
Post-Agreement Employment. Upon the expiration of the Initial Term or any
Renewal Term, this Agreement shall automatically be deemed to have terminated
and the Company shall have no further obligations to Employee hereunder (other
than as relates to any non-voting shares/options of the Company owned by
Employee), including without limitation, any duty to provide severance pay to
Employee. In the event the Employee remains in the employ of the Company
following the expiration or termination of this Agreement, then such employment
shall be on an at-will basis, unless otherwise agreed to in writing by the
Company and the Employee.

 
6)
Confidentiality; Non-Competition.

 
 
a)
Confidentiality.     It is specifically understood and agreed that some of the
Company’s business activities are confidential in nature and constitute trade
secrets, including but not limited to the Company’s “know-how,” methods of
business and operations, and proprietary and financial analyses and reports (all
such information, the “Confidential Information”). All of the Confidential
Information is and shall be the property of the Company for its own exclusive
use and benefit, and the Employee agrees that he will hold all of the
Confidential Information in strictest confidence and will not, at any time,
either during or after his employment with the Company, use or permit the use of
the same for his own benefit or for the benefit of others unless authorized to
do so by the prior written consent of the Board or by a contract or agreement to
which the Company is a party or is bound. The provisions of this Section 6(a)
shall survive the termination of this Agreement indefinitely.

 

Employment Agreement for Bob Rothenberg  Page  7 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
b)
Non-Competition.  In consideration of the mutual promises contained in this
Agreement, including, without limitation, those involving the Confidential
Information, compensation and termination, and in order to protect the
Confidential Information and to reduce the likelihood of irreparable damage that
would occur in the event the Confidential Information is provided to or used by
a competitor of the Company, the Employee agrees that during the Term and for an
additional period of twelve (6) months immediately following the Term
(collectively the “Non-Competition Period”), not to engage in any Competitive
Activity. For purposes of this Agreement, “Competitive Activity” shall mean
engaging in any activity, without the prior written consent of the Company
(which consent may be withheld in Company’s sole discretion), directly or
indirectly, either through any form of ownership or as a director, officer,
principal, agent, manager, employee, employer, adviser, consultant, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person, firm,
corporation, governmental or private entity of any nature whatsoever, that
involves any of (i) office supply company; or, (ii) business activity, on behalf
of any person or entity, that competes with the business of the Company.   If,
during any period within the Non-Competition Period, the Employee is not in
compliance with the terms of this Section 6(b), the Company shall be entitled
to, among other remedies, compel compliance by the Employee of the terms of this
Section 6(b) for an additional period equal to the period of such noncompliance.
For purposes of this Agreement, the term “Non-Competition Period” shall also
include this additional period. The Employee hereby acknowledges that the
worldwide boundaries, scope of prohibited activities and the time duration of
the provisions of this Section 6(b) are reasonable and are no broader than are
necessary to protect the legitimate business interests of the Company. The
provisions of this Section 6(b) shall survive the termination of the Employee’s
employment and can only be revoked or modified by a writing signed by the
parties that specifically states an intent to revoke or modify this provision.
The Company and the Employee agree and stipulate that the agreements and
covenants not to compete contained in this Section 6(b) are fair and reasonable
in light of all of the facts and circumstances of the relationship between the
Employee and the Company; however, the Employee and the Company are aware that
in certain circumstances courts have refused to enforce certain agreements not
to compete. Therefore, in furtherance of, and not in derogation of the
provisions of this Section 6(b), the Company and the Employee agree that in the
event a court should decline to enforce the provisions of this Section 6(b),
that this Section 6(b) shall be deemed to be modified or reformed to restrict
the Employee’s competition with the Company or its affiliates to the maximum
extent, as to time, geography and business scope, that the court shall find
enforceable; provided, however, in no event shall the provisions of this Section
6(b) be deemed to be more restrictive to the Employee than those contained
herein

 

Employment Agreement for Bob Rothenberg  Page  8 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
c)
Non-Interference or Solicitation. In consideration of the numerous mutual
promises contained in this Agreement, and in order to prevent the Employee from
violating the provisions of Section 6(a) and 6(b), the Employee agrees that
during his employment with the Company, during the Non-Competition Period and
for an additional period of six months (6) months beyond the expiration of any
Non-Competition Period, that neither Employee nor any individual, partner,
limited partnership, corporation or other entity or business with which he is in
any way affiliated, including, without limitation, any partner, limited partner,
member, director, officer, shareholder or employee of any such entity or
business, will solicit for employment or hire any person who is, or within the
preceding six months was, an officer, manager, or employee of the Company.  In
consideration of the mutual promises contained in this Agreement, and in order
to prevent the Employee from violating the provisions of Section 6(a) and 6(b),
the Employee further agrees that during the period beginning with the Effective
Date, throughout the Non-Competition Period and for an additional period of six
(6) months beyond the expiration of the Non-Competition Period, he shall not,
directly or indirectly, as a manager, agent, consultant, stockholder, director,
employee, employer, partner or in any other individual or representative
capacity, solicit or encourage any customer, supplier, contractor, partner or
investor of the Company or any of its affiliates with whom the Employee or
Company had dealings or about whom the Employee acquired Confidential
Information during his employment with the Company, to do business with any
person or entity other than the Company or its affiliates, or reduce the amount
or scope of business that it did with the Company and its affiliates as of the
last day of Employee’s employment with the Company.

 

Employment Agreement for Bob Rothenberg  Page  9 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
d)
Return of Documents.   The Employee agrees that at such time as his relationship
with the Company is terminated (for whatever reason), the Employee shall not
take with him, but will leave with the Company, all work product, Confidential
Information, records, files, memoranda, reports, customer lists, supplier lists,
documents and other information related to the conduct of the business, in
whatever form (including on computer disk), and any copies thereof; or if such
items are not on the premises of the Company, the Employee agrees to immediately
return such items to the Company upon the Employee’s termination. The Employee
acknowledges that all such items are and shall at all times remain the property
of the Company.

 
7)
Effect of Termination. The provisions of this Section 7 shall apply in the event
of termination of this Agreement and/or the Employee’s employment pursuant to
Sections 2 or 5.

 
 
a)
Payment in Full. Payment by the Company to the Employee of any Base Salary and
other amounts provided for herein shall constitute the entire obligation of the
Company to the Employee; provided, however, that nothing in this Section 7(a) is
intended or shall be construed to affect the rights and obligations of either
the Company, or the Employee with respect to any loans, stock warrants, stock
pledge arrangements, option plans or other agreements to the extent said rights
or obligations survive the Employee’s termination of employment under the
provisions of documents relating thereto.

 
 
b)
Termination of Benefits.  Except for any right to continuation of benefits
coverage provided by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or other applicable law, benefits shall terminate pursuant to the
terms of the applicable benefit plans as of the termination date of the
Employee’s employment without regard to any continuation of Base Salary or other
payments to the Employee following such termination date.

 

Employment Agreement for Bob Rothenberg  Page  10 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
c)
Cessation of Severance and Benefits.  If the Employee breaches his obligations
under this Agreement, the Company may immediately cease payment of all severance
and benefits described in this Agreement. The cessation of these payments shall
be in addition to, and not as an alternative to, any other remedies at law or in
equity available to the Company, including the right to seek specific
performance or an injunction.

 
8)
Survival of Certain Provisions.  The obligations of the parties under Sections 6
and 7 of this Agreement shall expressly survive any termination of the
Employee’s employment, regardless of the manner of such termination, or
termination of this Agreement.

 
9)
Conflicting Agreements. The Employee hereby warrants that the execution of this
Agreement and the performance of his obligations hereunder will not breach or be
in conflict with any other agreement to which or by which the Employee is a
party or is bound and that the Employee is not now subject to and will not enter
into any agreements that would affect the performance of his obligations
hereunder.

 
10)
Withholding.  All payments made by the Company under this Agreement shall be
subject to and reduced by any federal, state and/or local taxes or other amounts
required to be withheld by the Company under any applicable law.

 
11)
Miscellaneous.

 
 
a)
Assignment.  The Employee may not assign this Agreement or any interest herein
but this Agreement shall inure to the benefit of the estate of the Employee or
his legal successor upon death or Disability. The Company may assign this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

 
 
b)
Waiver; Amendment.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of the Company to
require the performance of any term or obligation of this Agreement, or the
waiver by the Company of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach. This Agreement may be amended or modified only by a written
instrument signed by the Employee and the Company.

 

Employment Agreement for Bob Rothenberg  Page  11 of  14

--------------------------------------------------------------------------------

 
 
 
 
 
c)
Notices.  All notices, requests and other communications provided for by this
Agreement shall be in writing and shall be effective when delivered in person
against a receipt, by facsimile or by overnight air courier or four (4) business
days after being deposited in the mail of the United States, postage prepaid,
registered or certified, and addressed (i) in the case of the Employee, to the
address set forth underneath his signature to this Agreement or (ii) in the case
of the Company, at the address of the Company’s principal office on the date of
the notice and to the attention of the CEO,  or to such other address as either
party may specify by notice to the other, given in accordance with the
provisions of this Section 11(c).

 
 
d)
Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Employee with respect to the terms and conditions of the
Employee’s employment with the Company and supersedes and cancels all prior
communications, agreements and understandings, written or oral, between the
Employee and the Company, with respect to the terms and conditions of the
Employee’s employment with the Company.

 
 
e)
Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be original and all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile and, upon such delivery, the facsimile will be deemed to
have the same effect as if the original signature had been delivered by the
other party.

 
 
f)
Governing Law.  This Agreement, the employment relationship contemplated herein
and any claim arising from such relationship, whether or not arising under this
Agreement, shall be governed and interpreted by the laws of the Commonwealth of
Pennsylvania without giving effect to conflicts of laws principles. The parties
hereto consent to the exclusive jurisdiction of the courts of the Commonwealth
of Pennsylvania and of federal courts situated therein to hear all claims,
disputes and causes of action arising out of this Agreement, and agree that the
exclusive venue for all such claims shall be in either the Court of Common Pleas
of Montgomery County, Pennsylvania or the United States District Court for the
Eastern District of Pennsylvania.  Each party hereto stipulates and acknowledges
that litigation of claims in any such court would not be unreasonable.

 

Employment Agreement for Bob Rothenberg  Page  12 of  14

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.
 

OSL      ROBERT H. ROTHENBERG             By: /s/   By: /s/               Name:
 
  Name:
 
              Title:     Address:      

 

Employment Agreement for Bob Rothenberg  Page  13 of  14

--------------------------------------------------------------------------------

 
 
 


Schedule A


Bonus Plan


Set forth below is the Bonus Plan (“Plan”) from the Start Date of your
employment with the Company and throughout your first year of employment with
the Company. The terms and conditions set forth in this Plan shall not be
amended or modified except by written notice executed by the Chief Executive
Officer or the Chief Financial Officer of the Company.
 
Going forward, the performance-based bonus will be revisited once a clear set of
goals can be set forth by the Company and mutually agreed upon between you and
the Company annually, with the first review taking place within 60 days of your
start date of employment.  If no plan is put in place by the company then the
Plan will be based on


 
●
½ (uncapped) based on organic Net Revenue growth of client portfolio – for
example

 
(i)
Bonus allocation per 1% of revenue growth from benchmark period (the benchmark
period being defined as the 3-month monthly average prior to the Effective Date)

 
(ii)
No bonus below a certain growth

 
(iii)
Bonus allocation per additional 1% above a certain growth



 
●
½ (uncapped) based on Gross Profit of client portfolio –

 
(iv)
Bonus allocation for every month during which fully loaded Direct Costs of
Services =<  certain growth of Net Revenues during first six months period and
=< certain growth of Net Revenues during second six months period

 
 
●
Bonus shall be paid quarterly within Fifteen (15) days from the end of each
Fiscal Quarter for any Bonus that was earned in that period.

 
 

Employment Agreement for Bob Rothenberg  Page  14 of  14

--------------------------------------------------------------------------------